COPE, J.
— The points made in this case by the counsel for the appellant arise upon exceptions to the giving and refusing of certain instructions. As the case is presented to us, these exceptions cannot be considered. The instructions were addressed exclusively to the evidence, and no part of the testimony appears in the record. No exceptions can be regarded by us unless its relevance and materiality be disclosed by the record. The judgment is affirmed, and' the court below will designate a day to carry its sentence into execution.
I concur: Baldwin, J.